           Case 1:19-mj-00597-SH Document 14-1 Filed 10/09/19 Page 1 of 1



                                   United States District Court
                                    Western District of Texas
                                        Austin Division

 United States of America,
    Plaintiff,

     v.                                                           No. A:19-M-597-SH

 Mondre Garrett,
   Defendant.

                                              Order
    The Court has considered the parties’ Joint Motion to Continue Speedy Trial Deadlines and

finds that it is meritorious.

    Accordingly,

    IT IS ORDERED THAT the parties’ motion is GRANTED;

    IT IS FURTHERED ORDERED THAT the Government’s deadline to indict this case is

continued for a period of ninety days, to JANUARY 23, 2020.

    The Court FINDS that the ends of justice served by granting the parties’ jointly requested

continuance outweigh the best interest of the public and the defendant in a speedy trial for the

reasons stated in the accompanying motion.


 Signed:
                                                    Susan Hightower
                                                    United States Magistrate Judge
